Following the trial court's decision in this case, and while the matter remained in our court, the Supreme Court issued an opinion in State v. Eppinger (2000), 91 Ohio St.3d 158.
In State v. Eppinger, the syllabus of the case reads as follows:
    An expert witness shall be provided to an indigent defendant at an R.C. 2950.09(B)(1) sexual offender classification hearing if the court determines, within its sound discretion, that such services are reasonably necessary to determine whether the offender is likely to engage in the future in one or more sexually oriented offenses within the meaning of R.C.  2950.01(E).
A careful reading of the above reveals that the predicate to appointment of a state paid expert witness is the exercise of the trial court's discretion to determine whether such services are reasonably necessary to determine whether the offender is likely to engage in future sexually oriented offenses. Since the trial court has not yet had the opportunity to exercise its discretion, we have not determined any abuse of that discretion, and therefore I believe it is premature for this court to simply order the trial court to retain an expert.
In my view, we should remand the case for the trial court to reconsider the facts of this case and the law as promulgated here and in Eppinger. Accordingly, I would remand this case to the trial court to permit that court to exercise its discretion.